  2$2,    5HY -XGJPHQWLQD&ULPLQDO&DVHIRUD3HWW\2IIHQVH
              6KHHW5HYLVHGE\:$('



                                     81,7('67$7(6',675,&7&2857                                                                   FILED IN THE
                                                                                                                                U.S. DISTRICT COURT
                                                                                                                          EASTERN DISTRICT OF WASHINGTON
                                                      Eastern District of Washington

        81,7('67$7(62)$0(5,&$                                             Judgment in a Criminal Case
                                                                                                                              Sep 16, 2019
                                                                             )RUD3HWW\2IIHQVH                               SEAN F. MCAVOY, CLERK
                   Y
        MARCOS DORANTES-MIRANDA                                              &DVH1R 2:19-CR-00105-RHW
                                                                             8601R 21436-085
                                                                             J. Houston Goddard
                                                                                                       'HIHQGDQW¶V$WWRUQH\
  THE DEFENDANT:

  ✔ THE DEFENDANTSOHDGHG
  G                                          ✔JXLOW\ G QRORFRQWHQGHUHWRFRXQW V
                                             G                                                1 of Information Superseding Indictment
  G THE DEFENDANTZDVIRXQGJXLOW\RQFRXQW V
  7KHGHIHQGDQWLVDGMXGLFDWHGJXLOW\RIWKHVHRIIHQVHV

  Title & Section                   Nature of Offense                                                      OffenseEnded                Count
8 U.SC. 1325 (a)(1)             Unlawful Entry into the United States                                       05/20/2019                   1s




         7KHGHIHQGDQWLVVHQWHQFHGDVSURYLGHGLQSDJHVWKURXJK                 4      RIWKLVMXGJPHQW
  G THE DEFENDANTZDVIRXQGQRWJXLOW\RQFRXQW V
  ✔ &RXQW V 1 of the Indictment
  G                                                             ✔LV
                                                                G            G DUHGLVPLVVHGRQWKHPRWLRQRIWKH8QLWHG6WDWHV

           ,WLVRUGHUHGWKDWWKHGHIHQGDQWPXVWQRWLI\WKH8QLWHG6WDWHVDWWRUQH\IRUWKLVGLVWULFWZLWKLQGD\VRIDQ\FKDQJHRIQDPH
  UHVLGHQFHRUPDLOLQJDGGUHVVXQWLODOOILQHVUHVWLWXWLRQFRVWVDQGVSHFLDODVVHVVPHQWVLPSRVHGE\WKLVMXGJPHQWDUHIXOO\SDLG,I
  RUGHUHGWRSD\UHVWLWXWLRQWKHGHIHQGDQWPXVWQRWLI\WKHFRXUWDQG8QLWHG6WDWHVDWWRUQH\RIPDWHULDOFKDQJHVLQHFRQRPLF
  FLUFXPVWDQFHV

  /DVW)RXU'LJLWVRI'HIHQGDQW¶V6RF6HF1R None                                                    09/12/2019
                                                                                                'DWHRI,PSRVLWLRQRI-XGJPHQW
  'HIHQGDQW¶V<HDURI%LUWK        1978

  &LW\DQG6WDWHRI'HIHQGDQW¶V5HVLGHQFH                                                             6LJQDWXUHRI-XGJH
  Unknown
                                                                             Robert H. Whaley                 Senior Judge, U.S. District Court
                                                                                                     1DPHDQG7LWOHRI-XGJH

                                                                                                   9/16/2019
                                                                                                              'DWH
 $2,   5HY -XGJPHQWLQD&ULPLQDO&DVHIRUD3HWW\2IIHQVH
             6KHHW²,PSULVRQPHQW

                                                                                                         -XGJPHQW²3DJH       2   RI   4
  '()(1'$17 MARCOS DORANTES-MIRANDA
  &$6(180%(5 2:19-CR-00105-RHW

                                                                   IMPRISONMENT

      7KHGHIHQGDQWLVKHUHE\FRPPLWWHGWRWKHFXVWRG\RIWKH8QLWHG6WDWHV%XUHDXRI3ULVRQVWREHLPSULVRQHGIRUDWRWDO
  WHUPRI
1 day to run concurrent with the defendant's Grant County District Court sentence in Case No. 9Z0501388.




  G    7KHFRXUWPDNHVWKHIROORZLQJUHFRPPHQGDWLRQVWRWKH%XUHDXRI3ULVRQV




  ✔ 7KHGHIHQGDQWLVUHPDQGHGWRWKHFXVWRG\RIWKH8QLWHG6WDWHV0DUVKDO
  G

  G    7KHGHIHQGDQWVKDOOVXUUHQGHUWRWKH8QLWHG6WDWHV0DUVKDOIRUWKLVGLVWULFW
       G DW                                           G     DP       G    SP     RQ                                     
       G DVQRWLILHGE\WKH8QLWHG6WDWHV0DUVKDO

  G    7KHGHIHQGDQWVKDOOVXUUHQGHUIRUVHUYLFHRIVHQWHQFHDWWKHLQVWLWXWLRQGHVLJQDWHGE\WKH%XUHDXRI3ULVRQV
       G EHIRUHSPRQ                                                     
       G DVQRWLILHGE\WKH8QLWHG6WDWHV0DUVKDO
       G DVQRWLILHGE\WKH3UREDWLRQRU3UHWULDO6HUYLFHV2IILFH


                                                                           RETURN

  ,KDYHH[HFXWHGWKLVMXGJPHQWDVIROORZV




       'HIHQGDQWGHOLYHUHGRQ                                                               WR

  DW                                                        ZLWKDFHUWLILHGFRS\RIWKLVMXGJPHQW




                                                                                                      81,7('67$7(60$56+$/


                                                                              %\
                                                                                                 '(387<81,7('67$7(60$56+$/
 $2, 5HY  -XGJPHQWLQD&ULPLQDO&DVHIRUD3HWW\2IIHQVH
                             6KHHW²&ULPLQDO0RQHWDU\3HQDOWLHV
                                                                                                               -XGJPHQW²3DJH       3    RI        4
'()(1'$17 MARCOS DORANTES-MIRANDA
&$6(180%(5 2:19-CR-00105-RHW
                                                CRIMINAL MONETARY PENALTIES
     7KHGHIHQGDQWPXVWSD\WKHWRWDOFULPLQDOPRQHWDU\SHQDOWLHVXQGHUWKHVFKHGXOHRISD\PHQWVRQ6KHHW

                        Assessment                   JVTA Assessment*                      Fine                        Restitution
TOTALS              $        $10.00              $          $0.00                      $          $0.00            $
                                                                                                                                 $0.00


G 7KHGHWHUPLQDWLRQRIUHVWLWXWLRQLVGHIHUUHGXQWLO                        .$QAmended Judgment in a Criminal Case(AO 245C) ZLOOEHHQWHUHG
     DIWHUVXFKGHWHUPLQDWLRQ

G 7KHGHIHQGDQWPXVWPDNHUHVWLWXWLRQ LQFOXGLQJFRPPXQLW\UHVWLWXWLRQ WRWKHIROORZLQJSD\HHVLQWKHDPRXQWOLVWHGEHORZ
     ,IWKHGHIHQGDQWPDNHVDSDUWLDOSD\PHQWHDFKSD\HHVKDOOUHFHLYHDQDSSUR[LPDWHO\SURSRUWLRQHGSD\PHQWXQOHVVVSHFLILHGRWKHUZLVHLQ
     WKHSULRULW\RUGHURUSHUFHQWDJHSD\PHQWFROXPQEHORZ+RZHYHUSXUVXDQWWR86& L DOOQRQIHGHUDOYLFWLPVPXVWEHSDLG
     EHIRUHWKH8QLWHG6WDWHVLVSDLG

    Name of Payee                                                                Total Loss**             Restitution Ordered      Priority or Percentage




                                                                    0.00                                       0.00
TOTALS                                $                                            $


G     5HVWLWXWLRQDPRXQWRUGHUHGSXUVXDQWWRSOHDDJUHHPHQW

G 7KHGHIHQGDQWPXVWSD\LQWHUHVWRQUHVWLWXWLRQDQGDILQHRIPRUHWKDQXQOHVVWKHILQHRUUHVWLWXWLRQLVSDLGLQIXOOEHIRUH WKH
      ILIWHHQWKGD\DIWHUWKHGDWHRIWKHMXGJPHQWSXUVXDQWWR86& I $OORIWKHSD\PHQWRSWLRQVRQ6KHHWPD\EHVXEMHFW
      WRSHQDOWLHVIRUGHOLQTXHQF\DQGGHIDXOWSXUVXDQWWR86& J 

G     7KHFRXUWGHWHUPLQHGWKDWWKHGHIHQGDQWGRHVQRWKDYHWKHDELOLW\WRSD\LQWHUHVWDQGLWLVRUGHUHGWKDW

      G WKHLQWHUHVWUHTXLUHPHQWLVZDLYHGIRU            G ILQH G UHVWLWXWLRQ
      G WKHLQWHUHVWUHTXLUHPHQWIRUWKH             G ILQH         G      UHVWLWXWLRQLVPRGLILHGDVIROORZV

  -XVWLFHIRU9LFWLPVRI7UDIILFNLQJ$FWRI3XE/1R
   )LQGLQJVIRUWKHWRWDODPRXQWRIORVVHVDUHUHTXLUHGXQGHU&KDSWHUV$$DQG$RI7LWOHIRURIIHQVHVFRPPLWWHGRQRU
DIWHU6HSWHPEHUEXWEHIRUH$SULO
AO 245I (Rev. 11/16)   Judgment in a Criminal Case for a Petty Offense
                       Sheet 4 — Schedule of Payments
                                                                                                     Judgment — Page        of       4
DEFENDANT:   MARCOS DORANTES-MIRANDA
CASE NUMBER:   2:19-CR-00105-RHW

                                                         SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties are due as follows:

A     ✔ Lump sum payment of $
      G                                    10.00                   due immediately, balance due

            G    not later than                                          , or
            G    in accordance with      G     C,    G     D,     G      E, or    G F below); or

B     G     Payment to begin immediately (may be combined with                   G C,     G D, or   G F below); or

C     G     Payment in equal                 (e.g., weekly, monthly, quarterly) installments of $                     over a period of
                         (e.g., months or years), to commence                (e.g., 30 or 60 days) after the date of this judgment; or

D     G     Payment in equal                  (e.g., weekly, monthly, quarterly) installments of $                    over a period of
                          (e.g., months or years), to commence                (e.g., 30 or 60 days) after release from imprisonment to
            a term of supervision; or

E     G     Payment during the term of probation will commence within                 (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or
F     G     Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureauof
Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




G     Joint and Several

      Defendant and Co-Defendant Names, Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




G     The defendant shall pay the cost of prosecution.

G     The defendant shall pay the following court cost(s):

G     The defendant shall forfeit the defendant’s interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and
court costs.
